[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               April 18, 2007
                             No. 06-15842                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 06-00731-CV-J-16TEM

ELISE KAHN,


                                                               Plaintiff-Appellant,

                                  versus

AMERICAN HERITAGE LIFE INSURANCE COMPANY,
ALLSTATE FINANCIAL CORPORATION,
ALLSTATE INSURANCE COMPANY,
THE ALLSTATE CORPORATION,

                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (April 18, 2007)

Before ANDERSON, BARKETT and HILL, Circuit Judges.
PER CURIAM:

      This case originated in the Court of Common Pleas, Bucks County,

Pennsylvania. Elise Kahn asserted a claim against defendants for unlawful

retaliation under the Pennsylvania Human Relations Act (the “PHRA” or the

“Act”).

      Defendants removed this action to the United States District Court for the

Eastern District of Pennsylvania, asserting diversity jurisdiction. Defendants then

filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6), asserting that Kahn failed

to state a claim under the PHRA because she is an independent contractor and not

within the class of independent contractors protected by the Act. Defendants also

argued that under the forum selection clause of Kahn’s employment contract, the

Pennsylvania district court should exercise its authority under 28 U.S.C. § 1404(a)

and transfer plaintiff’s case to Duval County, Florida.

      The Pennsylvania district court agreed with Defendants, and transferred this

case to the Middle District of Florida, Jacksonville Division, which is located in

Duval County, Florida, thereby satisfying the forum selection clause. Plaintiff did

not appeal this transfer to the Court of Appeals for the Third Circuit, although such

relief was available. See In re United States, 273 F.3d 380, 383-85 (3d Cir. 2001).

Instead, she waited until the district court for the Middle District of Florida



                                           2
dismissed her case on the merits to argue on appeal to us that the transfer was

improvident. We are without jurisdiction to review challenges to the transfer

decision of a district court located within another circuit. Roofing & Sheet Metal

Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982, 985-86 (11th Cir. 1982).

      As to her appeal of the district court’s decision to dismiss her claim for

retaliation under the PHRA, we find no error in the district court’s conclusion that

Kahn is not covered by the Act. The statute limits the scope of its protection

against discrimination and retaliation to persons who are employees or within an

identifiable class of independent contractors. Although Kahn asserts that, as

defendants’ insurance agent, she was within this class, the statute limits the class

to:

      [a]ny person who is subject to the provisions governing any of the
      professions and occupations regulated by State licensing laws
      enforced by the Bureau of Professional and Occupational Affairs in
      the Department of State or is included in the Fair Housing Act.1

43 Pa. Cons. Stat. Ann. § 954(x).

      Insurance agent is not one of the professions or occupations regulated by the

Bureau of Professional and Occupational Affairs in the Department of State of

Pennsylvania. See 63 Pa. Cons. Stat. Ann. §§ 1-2334. In fact, the only insurance

occupation listed as covered, that of insurance adjuster, specifically excludes

      1
          The Fair Housing Act does not apply to this case.

                                                 3
insurance agent from its definition. Id. at § 1061. Insurance agents are regulated

by a wholly separate agency, Pennsylvania’s Insurance Department.

      The class of independent contractors covered by the PHRA is specifically

limited by the Act and cannot be expanded beyond the scope that was intended by

the Pennsylvania legislature. See Velocity Express, v. Pennsylvania Human

Relations Comm’n, 853 A.2d 1182, 1186 (Pa. Commw. Ct. 2004). Therefore, the

district court did not err when it found that an insurance agent is not within the

limited class of independent contractors covered by the PHRA.

      Accordingly, as Kahn does not belong to the limited class of independent

contractors covered by the statute, the district court correctly dismissed her

complaint filed under the Act, and the dismissal is due to be

      AFFIRMED.




                                           4